Citation Nr: 0502369	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for lumbosacral strain, 
status-post lumbar diskectomy (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 15-28, 1970; from March 1-14, 1970; and from June 17 
to October 15, 1970.  He served on regular active duty (AD) 
from February 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's current psychiatric disorder is not shown 
to be causally related to an injury or disease in service.  

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a cervical spine 
condition.  

4.  The veteran's current lumbar spine disability is not 
shown to be causally related to an injury or disease in 
service.  




CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated 
during service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A cervical spine disability was not incurred or 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  A lumbar spine disability was not incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in January 2002, prior to the 
February 2002 rating decision being appealed.  

Regarding the VA's duty to assist the veteran with his claim, 
the Board concludes that the discussions in the February 2002 
rating decision appealed, the April 2003 statement of the 
case (SOC), and several letters over the years - 
particularly January 2002 and October 2002 RO letters, 
besides the January 2002 letter already mentioned, informed 
the veteran of the information and evidence needed to 
substantiate his claims, whose specific responsibility - his 
or VA's, it was for obtaining the supporting evidence, what 
evidence had been received, and indicated he should submit 
all relevant evidence in his possession.  When considered 
collectively, the RO's decisions, SOCs, and various letters 
informed him of:  why the evidence on file was insufficient 
to support his position that his conditions claimed should be 
service connected; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The January 
2002 VCAA letter, especially, specifically informed him of 
what he should do in support of his claims, including perhaps 
having a hearing, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  So he was, 
in essence, informed to submit everything relevant he had 
regarding his claims.  

The RO also obtained records from the service department, VA 
and private medical facilities.  The veteran also was 
provided several VA examinations wherein opinions were 
obtained regarding the etiology of his current disabilities 
at issue.  Moreover, there is no suggestion or argument that 
he was prevented from submitting evidence or argument in 
support of his claims.  In other words, there is no evidence 
missing from the record that must be part of the record for 
him to prevail on the claims.  VAOPGCPREC 7-2004.

The content of the VCAA notices, therefore, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

II.  Governing Laws, Regulations and Legal Analysis 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a). 

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Certain conditions, including a psychosis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In March 1968, the veteran was hospitalized overnight due to 
a high school wrestling injury.  The diagnosis was probable 
musculoligamentous strain, no evidence of cervical fracture, 
and no evidence of spinal cord injury.  

The veteran was again hospitalized in March 1969.  He was 
found unconscious after a high school wrestling practice.  
The diagnosis was acute cervical strain and acute anxiety 
reaction.  

The veteran's service medical records (SMRs) indicate that an 
examination in December 1969 for entrance into the Naval 
Reserves, as well as an examination in February 1971 for 
entrance into active duty, were both negative for the 
conditions at issue.  The neuropsychiatric branch in service 
saw him in January 1972 due to feeling despondent because of 
loosing three days pay for being 10 hours late in returning 
to base.  He was given medication and found to have been less 
anxious when he was seen later that month.  In June 1972, he 
fell off a truck.  He complained of a headache the next day.  
Physical examination noted a small abrasion over his left 
eye.  Physical and neurological examinations were normal.  
Cerebral concussion was diagnosed.  He was discharged to duty 
later that month.  


In July 1972, the veteran complained of pain and stiffness in 
his neck and back after lifting steel beams, and an old neck 
injury and history of a fracture at C-7 were noted.  A 
cervical spine strain that did not exist prior to entry into 
service was noted.  Later that month, he was able to move his 
head freely without pain.  Early in August 1972, he was 
discharged to duty and was to wear a cervical collar.  

In November 1972, a report of medical history related to an 
examination for separation from service indicated the veteran 
was hospitalized for a neck injury and sustained head trauma.  
The discharge spinal and psychiatric examinations conducted 
that same month were normal.  His military service ended the 
following month, in December 1972.

The veteran was hospitalized at a private facility from June 
4-23, 1973.  Cervical spine x-ray studies were unremarkable.  
Some decrease in degree of flexion and extension were noted, 
but the examiner stated this could be entirely subjective.  
The diagnosis was severe cervical paracervical muscle strain, 
and question of degenerative disc disease.  He was readmitted 
on June 30, 1973, with severe pain from the neck to the 
waist.  The diagnosis was degenerative cervical disc disease.  

In January 1976, the veteran injured his back lifting a large 
bolt of wood.  He underwent laminectomy of L5-S1 on the left 
in February 1976.  In December 1981, he slipped on a bar of 
soap in the shower.  In January 1982, he underwent surgical 
exploration of the L5-S1 disc space, on the left, with lumbar 
sacral arthrodesis.  

From October to November 1982, the veteran underwent 
inpatient treatment for alcohol abuse at a private facility.  
He subsequently underwent treatment at a private halfway 
house.  

VA medical records indicate the veteran was hospitalized from 
September to December 1986 for alcohol dependence, 
continuous, and adjustment disorder.  

From November 1987 to March 1988, the veteran was 
hospitalized at a VA facility for severe major depression.  
Adjustment disorder, with depressed features, and history of 
alcohol depression, continuous, were also diagnosed.  

A VA examination was conducted in April 1988.  The diagnosis 
was dysthymic disorder, chronic with history of major 
depressive episodes, alcohol dependence, improved; and 
residuals of a lumbar laminectomy and fusion.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective May 1989, due to a pulmonary condition, psychiatric 
disorder, and back injury with subsequent fusion.  

The veteran was hospitalized at a VA facility from May to 
August 1989, and from September to November 1989, for 
recurrent depression.  The diagnosis was bipolar disorder, 
depressive phase, and alcohol dependency.  

A VA examination was conducted in April 1990.  The pertinent 
diagnoses were alcohol dependence, continuous; major 
depressive disorder, bipolar, recurrent; and lumbar disc 
disease, status post laminectomy and lumbar fusion.  

A VA examination was conducted in September 1991.  The 
pertinent diagnoses were bipolar disorder, depressive phase; 
alcohol dependence, probably very improved; and history of 
fusion at L4-L5 and L5-S1.  

In March 1994, the veteran was involved in a motor vehicle 
accident and, afterwards, complained of low back and left leg 
pain.  

In October 1998, the veteran was treated at an emergency room 
for chronic back pain with acute exacerbation.  

A VA mental disorders examination was conducted in March 
2002.  The diagnosis was bipolar disorder and alcohol abuse.  
In an addendum dated in May 2002, the examiner noted that the 
veteran had sustained head trauma in service.  The examiner 
also noted there was no mention of bipolar disorder in 
service or for a lengthy period of time after service.  In 
light of the lapse in time between the head trauma in service 
and any diagnosis of bipolar disorder, the examiner concluded 
that it was not at least as likely as not that the veteran's 
current psychiatric disorder had its onset in service due to 
his head trauma.  

A VA spine examination was conducted in March 2003.  The 
diagnosis was history of cervical strain in service, 
resolved; and status post lumbar disc surgery, unrelated to 
service.  The examiner noted that the veteran had episodes of 
neck problems before, during, and after service.  The 
examiner concluded that the veteran had an acute episode of 
cervical strain in service that resolved and that his 
subsequent problems were unrelated to the in-service 
incident.  The examiner also noted that the veteran had no 
complaints of a low back condition in service, concluding 
that his low back problems are not related to service but are 
work-related.  

A VA mental disorders examination was conducted in March 
2003.  The diagnosis was bipolar disorder and alcohol abuse.  
The examiner noted that the veteran was diagnosed with a 
concussion in service, but no mention was made of bipolar 
disorder.  The examiner also noted the veteran first 
underwent treatment for a psychiatric disorder in 1986 some 
14 years after service.  Because of the veteran's clinical 
history and long interval between service and his first 
psychiatric treatment, the examiner concluded that it was not 
as least as likely as not that the veteran's current 
psychiatric disorder had its onset in service due to head 
trauma.  In an addendum to this examination dated in April 
2003, the examiner stated that the veteran was seen by the 
neuropsychiatric branch in service in January 1972 due to 
feeling despondent because of loosing three days pay for 
being 10 hours late in returning to base.  The examiner also 
noted the veteran was found to have been less anxious 
following medication when he was seen later that month.  The 
examiner concluded that the veteran's inservice condition 
does not present a clinical picture of bipolar disorder.  He 
concluded that it was not as least as likely as not that the 
veteran's current bipolar disorder had its onset in service 
based on his January 1972 neuropsychiatric treatment.  



A.  Psychiatric Disorder

The veteran and his representative contend that he currently 
suffers form a psychiatric disorder that originated in 
service as evidenced by his in-service neuropsychiatric 
treatment.  They also maintain that his current psychiatric 
disorder is a residual of his in-service concussion.  

The Board notes that all the competent medical evidence of 
record indicates the veteran's current psychiatric disorder 
did not originate in service, and that a psychosis did not 
manifest within the one-year presumptive period after 
service.  

The veteran and his representative also contend that the 
veteran was treated for an acute psychiatric disorder prior 
to service, but the examiner who conducted the March 2003 
mental disorders examination did not address the possibility 
of aggravation.  The Board notes, however, that the examiner 
did state that the veteran's current bipolar disorder did not 
originate in service.  Therefore, any putative preexisting 
psychiatric condition could not have been aggravated 
in service.  

The veteran believes his bipolar disorder either originated 
in or was aggravated by service.  But the only support for 
his contention is found in his own statements.  That is to 
say, they are not otherwise substantiated by competent 
medical evidence.  Moreover, he is not qualified to render a 
medical diagnosis or a medical opinion concerning the 
etiology of this condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Mercado-Martinez v. West, 1 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  So his allegation, alone, has little 
to no probative value.

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.



B.  Cervical Spine Disability

The veteran and his representative contend that he currently 
suffers from a cervical spine disability that originated in 
service as evidenced by his neck strain.  The examiner who 
conducted the VA examination in March 2003 noted that the 
cervical strain incurred in service resolved, that the 
veteran has not been diagnosed with a cervical spine 
condition since 1973, and diagnosed cervical spine strain 
by history only (i.e., meaning there was none presently).  

The veteran and his representative also contend that the 
veteran's cervical spine disability could have occurred prior 
to service and was aggravated in service, and that the 
examiner did not consider this issue when rendering his 
opinion.  Even assuming without deciding that the veteran had 
a preexisting cervical spine condition prior to entering 
service, the examiner stated that the veteran had an acute 
episode of cervical strain in service that resolved - so 
without producing chronic residual disability.  Therefore, 
according to the examiner, any preexisting condition could 
not have possibly been aggravated in service as the in-
service condition abated even before discharge.  

The veteran and his representative also note the examiner who 
rendered the opinion regarding the veteran's cervical spine 
disability in March 2003 did not specifically refer to his 
post-service cervical strain in 1973.  Bear in mind, though, 
the examiner stated that the veteran was hospitalized after 
service (which ended in 1972) for an acute cervical strain 
prior to his work-related injury.  As the work-related injury 
was in 1976, the examiner could only have been referring to 
the veteran's 1973 treatment for cervical strain.  Therefore, 
the examiner indeed did consider that incident in rendering 
his opinion.  

The veteran's personal statements, as a layperson without 
medical training, do not constitute competent evidence that 
he has a current cervical spine disability related to an in-
service injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

C.  Low Back Disability 

The veteran contends that his current lumbosacral spine 
disability is, in part, due to the trauma he sustained in 
service as evidenced by his service medical records.  

The veteran's service medical records are negative for any 
complaints or treatment of a low back condition.  The first 
mention of a low back condition was after a work-related 
injury in January 1976.  The Board is mindful of the 
contention of the veteran's representative that the veteran 
had pain from his neck to waist shortly after service in 
1973.  However, the only diagnosis made at that time related 
to a cervical condition, i.e., involving the neck (not one 
referable to the low back).  And, again no diagnosis of a low 
back condition was made until after a civilian work-related 
injury in 1976.  

The veteran's personal statements, as a layperson without 
medical training, do not constitute competent evidence that 
his current low back disability, first diagnosed after a 
post-service work-related injury, is due to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  And 
since, for these reasons, the preponderance of the evidence 
is against his claim, the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102; Cartwright v. Derwinski, 
2 Vet. App. 24, 26 (1991); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


